Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-DEC-2021
                                            07:53 AM
                                            Dkt. 87 OGMD




                        NO. CAAP-XX-XXXXXXX

              IN THE INTERMEDIATE COURT OF APPEALS

                         STATE OF HAWAI#I

   ERIC OLSON, Plaintiff/Counterclaim Defendant-Appellant v.
     ISLANDWIDE SOLAR, LLC, Defendant/Counterclaim-Appellee,
   JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10; AND
     DOE GOVERNMENTAL AGENCIES 1-10, Counterclaim Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CC14-1-001848)

                              ORDER
         (Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Upon consideration of Plaintiff/Counterclaim Defendant-

Appellant Eric Olson's (Olson) November 4, 2021 Motion to

Withdraw the Appeal, the papers in support, and the record, it

appears that Olson seeks to dismiss this docketed appeal, and the

requested relief is authorized by Hawai#i Rules of Appellate

Procedure Rule 42(b).

          Therefore, IT IS HEREBY ORDERED that the motion is

granted, and the appeal is dismissed.

          IT IS FURTHER ORDERED that the appellate clerk shall

mail a copy of this order to Defendant-Counterclaim Plaintiff-
Appellee Islandwide Solar, LLC at its addresses on record in this

case.

          DATED: Honolulu, Hawai#i, December 13, 2021.

On the motion:
                                    /s/ Lisa M. Ginoza
Arnold T. Phillips, II,             Chief Judge
for Plaintiff/Counterclaim
 Defendant-Appellant.               /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge




                                2